DETAILED ACTION
1.	 Claims 1-13 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/15/2022 was considered by the examiner. See attached PTO-form 1449.

Response to Applicant Remarks
4.	No amendment was made to the claims.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1, 3-5, 7-9, and 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Carrol et al. (US 20070244976 A1) in view of Langoulant et al. (US 20080034315 A1) in further view of Adler et al. (US 20110054976 A1).

As per claim 1, Carrol teaches an electronic device, comprising (Carroll, fig. 1, par. [0029], “This system includes client computers 104, email and calendar server 102, other email servers 110, and communication network(s) 106 for interconnecting these components.” Where the client computers, email and calendar server, other email servers are interpreted as electronic devices): 
a display (Carroll, figs. 1-2, par. [0031], “a display device.”); 
one or more processors (Carroll, figs. 1-2, par. [0031], “Email and calendar server 102 typically includes one or more processing units (CPUs) 202); 
memory (Carroll, figs. 1-2, par. [0031], “memory 206”); 
and one or more programs (Carroll, fig. 2:210, par. [0032], “Operating System 210 that includes procedures for handling various basic system services and for performing hardware dependent tasks;” Wherein the operating system is interpreted as the one or more programs), 
wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for (Carroll, figs. 2:206, 2:210, par. [0032]-[0035], the operating system is in the memory. Further, “For instance, as shown in FIG. 3B, client 104 may be a "thin client" that includes an Internet or web browser 318, but does not include email or calendar modules other than any execution code (e.g., programs or other executable instructions) that may be embedded in pages rendered by the web browser 318, such as email pages 324, calendar entry form pages 326, and calendar pages 328.” Where the programs or other executable instructions are inherent to being execute by the client device that comprises memory and processor): 
receiving a message (Carroll, fig. 6:602, par. [0132], “Email and calendar server 102 receives (602) an email message 256 for a user (e.g., from one of the other email servers 110).”); 
in response to receiving the message, identifying, in the received message, event information (Carroll, fig. 6:602, par. [0133], “Server 102 determines (604) (e.g., using text parsers 232) a plurality of parameters for an event described in the email message 256. In some embodiments, text parsers 232 identify or infer information (e.g., 710-716) for multiple fields (e.g., a subset of fields 406-418 or 722-736) in electronic calendar entry 718 or 218.” Wherein determines are interpreted as the identifying); 
in response to identifying the event information, generating a calendar event associated with the identified event information (Carroll, figs. 6:614, 6:616, par. [0166]-[0167], “In response to activation of the embedded link, server 102 sends (616) an electronic calendar entry form 218 or 718 (or information corresponding to entry 218 or 718) with multiple fields (e.g., 722-736) to the computer associated with the user.” Where the calendar event entry is created/generated prior to gets send to enter in the electronic calendar); 
prior to adding the generated calendar event to a database comprising a plurality of calendar events (Carroll, figs. 6:628, 6:618, par. [0169]-[0170], “In response to activation of the embedded link, client 104 receives (618) and displays (620) electronic calendar entry form 718 with multiple fields (e.g., in GUI 750 or in GUI 770). A plurality of the multiple fields contains event information from the embedded link 512.” Wherein a plurality of multiple fields contain event information from the imbedded link is received prior to the event get enter into the client database that stores the electronic calendar entry),
displaying a first user interface corresponding to the received message, the first user interface concurrently displaying (Carroll, figs. 6:628, 6:618, par. [0168]-[0169], “displays (620) electronic calendar entry form 718 with multiple fields (e.g., in GUI 750 or in GUI 770).” Wherein the GUI 750 is interpreted as the first user interface corresponding to the received message): 
a message portion comprising content of the received message by the electronic device (Carroll, figs. 7A-B, par. [0169],“client 104 receives an indication from the computer user that the electronic calendar entry 718 is correct or client 104 receives modifications to the calendar entry 718 from the computer user (e.g., by the user typing in modifications to one or more fields 722-736 in entry 718 and then activating the save icon 720).” Wherein the fields 722-736 is showing message portion comprising content of the received message by the electronic device where the messages are all concurrently displayed in GUI 750);
an indication that the generated calendar event is a suggested calendar event (Carroll, figs. 7A-B, par. [0169], “client 104 receives (622) an indication of acceptance of the created calendar entry 218 or 718 from the computer user, such as the user clicking on the save icon 720 after reviewing entry 718.” Wherein the indication of acceptance of the created calendar entry 218 or 718 from the computer user, such as the user clicking on the save icon 720 after reviewing entry 718 is interpreted as the indication that the generated calendar event is a suggested calendar event);
However, it is noted that the prior art of Carroll does not explicitly teach “a suggestion portion concurrently displaying: a first user interface object corresponding to the generated calendar event that, when selected, invokes a second user interface corresponding to content of the identified event information, wherein the second user interface comprising detailed content corresponding to the identified event information; a second user interface object associated with the generated calendar event that, when selected, causes the electronic device to add the generated calendar event to the database comprising a plurality of calendar events; while displaying the first user interface object corresponding to the generated calendar event, detecting selection of the first user interface object; and displaying the second user interface corresponding to the content of the identified event information.”
On the other hand, in the same field of endeavor, Langoulant teaches a suggestion portion concurrently displaying (Longoulant, figs. 6E-6G:663, par. [0061], “a calendar name input 663” the calendar name input is interpreted as the second user interface object. The calendar name input allows the user to select a particular calendar for the To do item to be associated with the selected calendar name, where the To do item is interpreted as the generated calendar event. After the user selected the same of the calendar for the To do item. The to do item is interpreted to be add to the selected calendar which is inherent to be save in a To do database comprising a plurality of To do items. Further, fig. 4E, par. [0018], [0064], displaying a list of To do items within a To do database for a user where the list of To do items is interpreted as the plurality of calendar events): 
a first user interface object corresponding to the generated calendar event that, when selected, invokes a second user interface corresponding to content of the identified event information, wherein the second user interface comprising detailed content corresponding to the identified event information (Langoulant, fig. 6F-G, par. [0061], “a To do interface input control 653 which is selectable by the user to open or close a To do input panel 655 shown in both FIGS. 6F and 6G.” Where the To do interface input control 653 is interpreted as the first user interface object corresponding to the generated calendar event. The To do input panel 655 is interpreted as the second user interface corresponding to content of the identified event information. Where the To do input panel display all the information associated with the proposed event upon the selection of the To do interface input control. Where the open is invoking the To do input panel display to open after the user selected it);
a second user interface object associated with the generated calendar event that, when selected, causes the electronic device to add the generated calendar event to the database comprising a plurality of calendar events (Longoulant, figs. 6E-6G:663, par. [0061], “a calendar name input 663” the calendar name input is interpreted as the second user interface object. The calendar name input allows the user to select a particular calendar for the To do item to be associated with the selected calendar name, where the To do item is interpreted as the generated calendar event. After the user selected the same of the calendar for the To do item. The to do item is interpreted to be add to the selected calendar which is inherent to be save in a To do database comprising a plurality of To do items. Further, fig. 4E, par. [0018], [0064], displaying a list of To do items within a To do database for a user where the list of To do items is interpreted as the plurality of calendar events); 76 115206926Attorney Docket No. P2297SUSXC4/77770000364405 
while displaying the first user interface object corresponding to the generated calendar event, detecting selection of the first user interface object (Langoulant, figs. 6F-G, par. [0061], “a To do interface input control 653 which is selectable by the user to open the To do input panel in FIGS. 6F and 6G”. Where the open to do interfaced input control means the to do interfaced input control was selected while it was being display to the user);
displaying the second user interface corresponding to the content of the identified event information (Langoulant, figs. 6F-G, par. [0061], the To do input panel in FIGS. 6F and 6G is displaying the information about generated event. See fig.  6F-G:655. Where the To do input panel is interpreted herein as the second user interface).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Langoulant that teaches managing To do items and/or notes and/or emails or other electronic messages into Carroll that teaches creating electronic calendar entries from email messages. Additionally, this provide a unified, easy to read presentation of communications occurring via multiple devices and/or media.
The motivation for doing so would be to provide calendaring functions (Langoulant par. [0002]). 
However, it is noted that the combination of prior art of Carroll, and Langoulant, do not explicitly teach “in response to detecting selection of the first user interface object: ceasing to display the first user interface corresponding to the received message;”
On the other hand, in the same field of endeavor, Adler teaches in response to detecting selection of the first user interface object: ceasing to display the first user interface corresponding to the received message (Adler, figs, 2, 3, par. [0059], “the user interface element 302 can also allow the invitee to defer the decision till later, e.g., by clicking on the "Cancel" button 310.  If the invitee clicks on the "Cancel" button 310, the user interface element 302 can be dismissed, and the invitee can deal with the notification 210 shown in FIG. 2 at a later time.” wherein the clicking on the "Cancel" button is inherent to send a response to the device to dismiss or stop/cease to show the user interface element where the "Cancel" button is associate; in the alternative if the “in response to detecting selection of the first user interface object” means an automatically selection of a button or a user interface object option in an user interface presented. It is noted that It was known at the time of the invention that merely providing an automatically means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Adler that teaches a media for scheduling a recurring even into the combination Carroll that teaches creating electronic calendar entries from email messages, and Langoulant that teaches managing To do items and/or notes and/or emails or other electronic messages. Additionally, this provide a unified, easy to read presentation of communications occurring via multiple devices and/or media.
The motivation for doing so would be to manage recurring event having many occurrences over a long period of time in a calendar, and to investigate whether an existing calendar item already occupies the time window in a calendar. (Adler par. [0004]). 

As per claim 3, Carrol teaches wherein the message comprises an email (Carroll, par. [0015], “receiving an email message for a user”).  
As per claim 4, Carrol teaches wherein the generated calendar event comprises a date and a time (Carroll, par. [0040]-[0042], “Text parsers 232 that extract information for use in various calendar fields from the email messages 256, such as: Date parser 234 that extracts the date; Date interval parser 236 that extracts anchored periods of time;”).  

As per claim 5, Carrol teaches a method comprising (Carroll, figs. 6A-6B, par. [0091], “a method of creating electronic calendar entries from email messages in accordance with one embodiment of the present invention.”): 
at an electronic device (Carroll, fig. 1, par. [0029], “This system includes client computers 104, email and calendar server 102, other email servers 110, and communication network(s) 106 for interconnecting these components.” Where the client computers, email and calendar server, other email servers are interpreted as electronic devices)
with a display (Carroll, figs. 1-2, par. [0031], “a display device.”): 
receiving a message (Carroll, fig. 6:602, par. [0132], “Email and calendar server 102 receives (602) an email message 256 for a user (e.g., from one of the other email servers 110).”); 
in response to receiving the message, identifying, in the received message, event information (Carroll, fig. 6:602, par. [0133], “Server 102 determines (604) (e.g., using text parsers 232) a plurality of parameters for an event described in the email message 256. In some embodiments, text parsers 232 identify or infer information (e.g., 710-716) for multiple fields (e.g., a subset of fields 406-418 or 722-736) in electronic calendar entry 718 or 218.” Wherein determines are interpreted as the identifying); 
in response to identifying the event information, generating a calendar event associated with the identified event information (Carroll, figs. 6:614, 6:616, par. [0166]-[0167], “In response to activation of the embedded link, server 102 sends (616) an electronic calendar entry form 218 or 718 (or information corresponding to entry 218 or 718) with multiple fields (e.g., 722-736) to the computer associated with the user.” Where the calendar event entry is created/generated prior to gets send to enter in the electronic calendar); 
prior to adding the generated calendar event to a database comprising a plurality of calendar events (Carroll, figs. 6:628, 6:618, par. [0169]-[0170], “In response to activation of the embedded link, client 104 receives (618) and displays (620) electronic calendar entry form 718 with multiple fields (e.g., in GUI 750 or in GUI 770). A plurality of the multiple fields contains event information from the embedded link 512.” Wherein a plurality of multiple fields contain event information from the imbedded link is received prior to the event get enter into the client database that stores the electronic calendar entry),
displaying a first user interface corresponding to the received message, the first user interface concurrently displaying (Carroll, figs. 6:628, 6:618, par. [0168]-[0169], “displays (620) electronic calendar entry form 718 with multiple fields (e.g., in GUI 750 or in GUI 770).” Wherein the GUI 750 is interpreted as the first user interface corresponding to the received message): 
a message portion comprising content of the received message by the electronic device (Carroll, figs. 7A-B, par. [0169],“client 104 receives an indication from the computer user that the electronic calendar entry 718 is correct or client 104 receives modifications to the calendar entry 718 from the computer user (e.g., by the user typing in modifications to one or more fields 722-736 in entry 718 and then activating the save icon 720).” Wherein the fields 722-736 is showing message portion comprising content of the received message by the electronic device where the messages are all concurrently displayed in GUI 750);
an indication that the generated calendar event is a suggested calendar event (Carroll, figs. 7A-B, par. [0169], “client 104 receives (622) an indication of acceptance of the created calendar entry 218 or 718 from the computer user, such as the user clicking on the save icon 720 after reviewing entry 718.” Wherein the indication of acceptance of the created calendar entry 218 or 718 from the computer user, such as the user clicking on the save icon 720 after reviewing entry 718 is interpreted as the indication that the generated calendar event is a suggested calendar event);
However, it is noted that the prior art of Carroll does not explicitly teach “a suggestion portion concurrently displaying: a first user interface object corresponding to the generated calendar event that, when selected, invokes a second user interface corresponding to content of the identified event information, wherein the second user interface comprising detailed content corresponding to the identified event information; a second user interface object associated with the generated calendar event that, when selected, causes the electronic device to add the generated calendar event to the database comprising a plurality of calendar events; while displaying the first user interface object corresponding to the generated calendar event, detecting selection of the first user interface object; displaying the second user interface corresponding to the content of the identified event information.”
On the other hand, in the same field of endeavor, Langoulant teaches  a suggestion portion concurrently displaying (Longoulant, figs. 6E-6G:663, par. [0061], “a calendar name input 663” the calendar name input is interpreted as the second user interface object. The calendar name input allows the user to select a particular calendar for the To do item to be associated with the selected calendar name, where the To do item is interpreted as the generated calendar event. After the user selected the same of the calendar for the To do item. The to do item is interpreted to be add to the selected calendar which is inherent to be save in a To do database comprising a plurality of To do items. Further, fig. 4E, par. [0018], [0064], displaying a list of To do items within a To do database for a user where the list of To do items is interpreted as the plurality of calendar events): 
a first user interface object corresponding to the generated calendar event that, when selected, invokes a second user interface corresponding to content of the identified event information, wherein the second user interface comprising detailed content corresponding to the identified event information (Langoulant, fig. 6F-G, par. [0061], “a To do interface input control 653 which is selectable by the user to open or close a To do input panel 655 shown in both FIGS. 6F and 6G.” Where the To do interface input control 653 is interpreted as the first user interface object corresponding to the generated calendar event. The To do input panel 655 is interpreted as the second user interface corresponding to content of the identified event information. Where the To do input panel display all the information associated with the proposed event upon the selection of the To do interface input control. Where the open is invoking the To do input panel display to open after the user selected it); 
a second user interface object associated with the generated calendar event that, when selected, causes the electronic device to add the generated calendar event to the database comprising a plurality of calendar events (Longoulant, figs. 6E-6G:663, par. [0061], “a calendar name input 663” the calendar name input is interpreted as the second user interface object. The calendar name input allows the user to select a particular calendar for the To do item to be associated with the selected calendar name, where the To do item is interpreted as the generated calendar event. After the user selected the same of the calendar for the To do item. The to do item is interpreted to be add to the selected calendar which is inherent to be save in a To do database comprising a plurality of To do items. Further, fig. 4E, par. [0018], [0064], displaying a list of To do items within a To do database for a user where the list of To do items is interpreted as the plurality of calendar events); 
while displaying the first user interface object corresponding to the generated calendar event, detecting selection of the first user interface object (Langoulant, figs. 6F-G, par. [0061], “a To do interface input control 653 which is selectable by the user to open the To do input panel in FIGS. 6F and 6G”. Where the open to do interfaced input control means the to do interfaced input control was selected while it was being display to the user);
displaying the second user interface corresponding to the content of the identified event information (Langoulant, figs. 6F-G, par. [0061], the To do input panel in FIGS. 6F and 6G is displaying the information about generated event. See fig.  6F-G:655. Where the To do input panel is interpreted herein as the second user interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Langoulant that teaches managing To do items and/or notes and/or emails or other electronic messages into Carroll that teaches creating electronic calendar entries from email messages. Additionally, this provide a unified, easy to read presentation of communications occurring via multiple devices and/or media.
The motivation for doing so would be to provide calendaring functions (Langoulant par. [0002]). 
However, it is noted that the combination of prior art of Carroll, and Langoulant, do not explicitly teach “in response to detecting selection of the first user interface object: ceasing to display the first user interface corresponding to the received message;”
On the other hand, in the same field of endeavor, Adler teaches in response to detecting selection of the first user interface object: ceasing to display the first user interface corresponding to the received message (Adler, figs, 2, 3, par. [0059], “the user interface element 302 can also allow the invitee to defer the decision till later, e.g., by clicking on the "Cancel" button 310.  If the invitee clicks on the "Cancel" button 310, the user interface element 302 can be dismissed, and the invitee can deal with the notification 210 shown in FIG. 2 at a later time.” wherein the clicking on the "Cancel" button is inherent to send a response to the device to dismiss or stop/cease to show the user interface element where the "Cancel" button is associate; in the alternative if the “in response to detecting selection of the first user interface object” means an automatically selection of a button or a user interface object option in an user interface presented. It is noted that It was known at the time of the invention that merely providing an automatically means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Adler that teaches a media for scheduling a recurring even into the combination Carroll that teaches creating electronic calendar entries from email messages, and Langoulant that teaches managing To do items and/or notes and/or emails or other electronic messages. Additionally, this provide a unified, easy to read presentation of communications occurring via multiple devices and/or media.
The motivation for doing so would be to manage recurring event having many occurrences over a long period of time in a calendar, and to investigate whether an existing calendar item already occupies the time window in a calendar. (Adler par. [0004]).

As per claim 7, Carrol teaches wherein the message comprises an email (Carroll, par. [0015], “receiving an email message for a user”).  

As per claim 8, Carrol teaches wherein the generated calendar event comprises a date and a time (Carroll, par. [0040]-[0042], “Text parsers 232 that extract information for use in various calendar fields from the email messages 256, such as: Date parser 234 that extracts the date; Date interval parser 236 that extracts anchored periods of time;”).

As per claim 9, Carrol teaches a non-transitory computer-readable storage medium (Carroll, fig. 1, par. [0013], “a computer readable storage medium and a computer program mechanism embedded in the computer readable storage medium”)
storing one or more programs (Carroll, fig. 2:210, par. [0032], “Operating System 210 that includes procedures for handling various basic system services and for performing hardware dependent tasks;” Wherein the operating system is interpreted as the one or more programs)
configured to be executed by one or more processors of (Carroll, figs. 1-2, par. [0031], “Email and calendar server 102 typically includes one or more processing units (CPUs) 202)
an electronic device (Carroll, fig. 1, par. [0029], “This system includes client computers 104, email and calendar server 102, other email servers 110, and communication network(s) 106 for interconnecting these components.” Where the client computers, email and calendar server, other email servers are interpreted as electronic devices)
with a display device (Carroll, figs. 1-2, par. [0031], “a display device.”) and 
one or more input devices (Carroll, figs. 1-2, par. [0031], “a keyboard, and a mouse or other pointing device.”), 
the one or more programs including instructions for (Carroll, figs. 2:206, 2:210, par. [0032]-[0035], the operating system is in the memory. Further, “For instance, as shown in FIG. 3B, client 104 may be a "thin client" that includes an Internet or web browser 318, but does not include email or calendar modules other than any execution code (e.g., programs or other executable instructions) that may be embedded in pages rendered by the web browser 318, such as email pages 324, calendar entry form pages 326, and calendar pages 328.” Where the programs or other executable instructions are inherent to being execute by the client device that comprises memory and processor): 
receiving a message (Carroll, fig. 6:602, par. [0132], “Email and calendar server 102 receives (602) an email message 256 for a user (e.g., from one of the other email servers 110).”); 
in response to receiving the message, identifying, in the received message, event information (Carroll, fig. 6:602, par. [0133], “Server 102 determines (604) (e.g., using text parsers 232) a plurality of parameters for an event described in the email message 256. In some embodiments, text parsers 232 identify or infer information (e.g., 710-716) for multiple fields (e.g., a subset of fields 406-418 or 722-736) in electronic calendar entry 718 or 218.” Wherein determines are interpreted as the identifying); 
in response to identifying the event information, generating a calendar event associated with the identified event information (Carroll, figs. 6:614, 6:616, par. [0166]-[0167], “In response to activation of the embedded link, server 102 sends (616) an electronic calendar entry form 218 or 718 (or information corresponding to entry 218 or 718) with multiple fields (e.g., 722-736) to the computer associated with the user.” Where the calendar event entry is created/generated prior to gets send to enter in the electronic calendar); 
prior to adding the generated calendar event to a database comprising a plurality of calendar events (Carroll, figs. 6:628, 6:618, par. [0169]-[0170], “In response to activation of the embedded link, client 104 receives (618) and displays (620) electronic calendar entry form 718 with multiple fields (e.g., in GUI 750 or in GUI 770). A plurality of the multiple fields contains event information from the embedded link 512.” Wherein a plurality of multiple fields contain event information from the imbedded link is received prior to the event get enter into the client database that stores the electronic calendar entry),
displaying a first user interface corresponding to the received message, the first user interface concurrently displaying (Carroll, figs. 6:628, 6:618, par. [0168]-[0169], “displays (620) electronic calendar entry form 718 with multiple fields (e.g., in GUI 750 or in GUI 770).” Wherein the GUI 750 is interpreted as the first user interface corresponding to the received message): 
a message portion comprising content of the received message by the electronic device (Carroll, figs. 7A-B, par. [0169],“client 104 receives an indication from the computer user that the electronic calendar entry 718 is correct or client 104 receives modifications to the calendar entry 718 from the computer user (e.g., by the user typing in modifications to one or more fields 722-736 in entry 718 and then activating the save icon 720).” Wherein the fields 722-736 is showing message portion comprising content of the received message by the electronic device where the messages are all concurrently displayed in GUI 750);
an indication that the generated calendar event is a suggested calendar event (Carroll, figs. 7A-B, par. [0169], “client 104 receives (622) an indication of acceptance of the created calendar entry 218 or 718 from the computer user, such as the user clicking on the save icon 720 after reviewing entry 718.” Wherein the indication of acceptance of the created calendar entry 218 or 718 from the computer user, such as the user clicking on the save icon 720 after reviewing entry 718 is interpreted as the indication that the generated calendar event is a suggested calendar event);
However, it is noted that the prior art of Carroll does not explicitly teach “a suggestion portion concurrently displaying: a first user interface object corresponding to the generated calendar event that, when selected, invokes a second user interface corresponding to content of the identified event information, wherein the second user interface comprising detailed content corresponding to the identified event information; a second user interface object associated with the generated calendar event that, when selected, causes the electronic device to add the generated calendar event to a database comprising a plurality of calendar events; while displaying the first user interface object corresponding to the generated calendar event, detecting selection of the first user interface object; displaying the second user interface corresponding to the content of the identified event information.”
On the other hand, in the same field of endeavor, Langoulant teaches  a suggestion portion concurrently displaying (Longoulant, figs. 6E-6G:663, par. [0061], “a calendar name input 663” the calendar name input is interpreted as the second user interface object. The calendar name input allows the user to select a particular calendar for the To do item to be associated with the selected calendar name, where the To do item is interpreted as the generated calendar event. After the user selected the same of the calendar for the To do item. The to do item is interpreted to be add to the selected calendar which is inherent to be save in a To do database comprising a plurality of To do items. Further, fig. 4E, par. [0018], [0064], displaying a list of To do items within a To do database for a user where the list of To do items is interpreted as the plurality of calendar events): 
a first user interface object corresponding to the generated calendar event that, when selected, invokes a second user interface corresponding to content of the identified event information, wherein the second user interface comprising detailed content corresponding to the identified event information (Langoulant, fig. 6F-G, par. [0061], “a To do interface input control 653 which is selectable by the user to open or close a To do input panel 655 shown in both FIGS. 6F and 6G.” Where the To do interface input control 653 is interpreted as the first user interface object corresponding to the generated calendar event. The To do input panel 655 is interpreted as the second user interface corresponding to content of the identified event information. Where the To do input panel display all the information associated with the proposed event upon the selection of the To do interface input control. Where the open is invoking the To do input panel display to open after the user selected it);
a second user interface object associated with the generated calendar event that, when selected, causes the electronic device to add the generated calendar event to a database comprising a plurality of calendar events (Longoulant, figs. 6E-6G:663, par. [0061], “a calendar name input 663” the calendar name input is interpreted as the second user interface object. The calendar name input allows the user to select a particular calendar for the To do item to be associated with the selected calendar name, where the To do item is interpreted as the generated calendar event. After the user selected the same of the calendar for the To do item. The to do item is interpreted to be add to the selected calendar which is inherent to be save in a To do database comprising a plurality of To do items. Further, fig. 4E, par. [0018], [0064], displaying a list of To do items within a To do database for a user where the list of To do items is interpreted as the plurality of calendar events); 
while displaying the first user interface object corresponding to the generated calendar event, detecting selection of the first user interface object (Langoulant, figs. 6F-G, par. [0061], “a To do interface input control 653 which is selectable by the user to open the To do input panel in FIGS. 6F and 6G”. Where the open to do interfaced input control means the to do interfaced input control was selected while it was being display to the user);
displaying the second user interface corresponding to the content of the identified event information (Langoulant, figs. 6F-G, par. [0061], the To do input panel in FIGS. 6F and 6G is displaying the information about generated event. See fig.  6F-G:655. Where the To do input panel is interpreted herein as the second user interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Langoulant that teaches managing To do items and/or notes and/or emails or other electronic messages into Carroll that teaches creating electronic calendar entries from email messages. Additionally, this provide a unified, easy to read presentation of communications occurring via multiple devices and/or media.
The motivation for doing so would be to provide calendaring functions (Langoulant par. [0002]). 
However, it is noted that the combination of prior art of Carroll, and Langoulant, do not explicitly teach “in response to detecting selection of the first user interface object: ceasing to display the first user interface corresponding to the received message;”
On the other hand, in the same field of endeavor, Adler teaches in response to detecting selection of the first user interface object: ceasing to display the first user interface corresponding to the received message (Adler, figs, 2, 3, par. [0059], “the user interface element 302 can also allow the invitee to defer the decision till later, e.g., by clicking on the "Cancel" button 310.  If the invitee clicks on the "Cancel" button 310, the user interface element 302 can be dismissed, and the invitee can deal with the notification 210 shown in FIG. 2 at a later time.” wherein the clicking on the "Cancel" button is inherent to send a response to the device to dismiss or stop/cease to show the user interface element where the "Cancel" button is associate; in the alternative if the “in response to detecting selection of the first user interface object” means an automatically selection of a button or a user interface object option in an user interface presented. It is noted that It was known at the time of the invention that merely providing an automatically means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Adler that teaches a media for scheduling a recurring even into the combination Carroll that teaches creating electronic calendar entries from email messages, and Langoulant that teaches managing To do items and/or notes and/or emails or other electronic messages. Additionally, this provide a unified, easy to read presentation of communications occurring via multiple devices and/or media.
The motivation for doing so would be to manage recurring event having many occurrences over a long period of time in a calendar, and to investigate whether an existing calendar item already occupies the time window in a calendar. (Adler par. [0004]).

As per claim 11, Carrol teaches wherein the message comprises an email (Carroll, par. [0015], “receiving an email message for a user”).  

As per claim 12, Carrol teaches wherein the generated calendar event comprises a date and a time (Carroll, par. [0040]-[0042], “Text parsers 232 that extract information for use in various calendar fields from the email messages 256, such as: Date parser 234 that extracts the date; Date interval parser 236 that extracts anchored periods of time;”).

As per claim 13, Adler teaches wherein the message portion and the suggestion portion are concurrently displayed within the first user interface displayed by a first application corresponding to the received message (Adler, fig.10, par. [0135], "Such sound may include sound from voice telephone calls, may include recorded sound (e.g., voice messages, music files, etc.) and may also include sound generated by applications operating on device 1050."Wherein the applications operating on device 1050 are interpreted to include the first application corresponding to the received message. Where a voice message is being received for example), and 
wherein the second user interface is displayed by a second application corresponding to the generated calendar event (Adler, figs. 1, 7, par. [0033], [0093], "an electronic calendar application or a web interface of a calendar server." Wherein the electronic calendar application is interpreted as the second application corresponding to the generated calendar event), and
wherein the first application is separate from the second application (Adler, "a remote server or locally at the invitee's device and the separate applications can be sent to the invitee through the notification window, or other mechanisms." Where the separate applications are inherent that if there is a first and second applications they will be separate applications).

7.	Claims 2, 6, and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Carrol et al. (US 20070244976 A1) in view of Langoulant et al. (US 20080034315 A1) in further view of Adler et al. (US 20110054976 A1) still in further view of Alperin et al. (US 20070239832 A 1).

As per claim 2, Carrol, Langoulant, and Adler teach all the limitations as discussed in claim 1 above.  
However, it is noted that the combination of prior art of Carrol, Langoulant, and Adler do not explicitly teach “wherein the suggestion portion comprises a third user interface object associated with the generated calendar event that, when selected, causes the electronic device to cease displaying the second user interface object;”
On the other hand, in the same field of endeavor, Alperin teaches wherein the suggestion portion comprises a third user interface object associated with the generated calendar event that, when selected, causes the electronic device to cease displaying the second user interface object (Alperin, fig. 6, par. [0076]-[0077], “a pop-up window 615 including textual information from the communication record indicated by the selected graphical indication and further describing the communication.” Where the pop-up window is interpreted as the third user interface object associated with the generated calendar event that. Further, “an option 630 to delete the message” wherein the option to delete the message if selected will deleted the message of the graphical element 610. Wherein the graphical element 610 is interpreted as the second user interface object. It is known that a deletion of the message would remove it from the data storage and obvious it would cease to display once the message would no longer exist).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Alperin that teaches allowing presentation of communication records in a calendar perspective into the combination Carroll that teaches creating electronic calendar entries from email messages, Langoulant that teaches managing To do items and/or notes and/or emails or other electronic messages, and Adler that teaches a media for scheduling a recurring even. Additionally, this provide a unified, easy to read presentation of communications occurring via multiple devices and/or media.
The motivation for doing so would be to provide a unified, easy to read presentation of communications occurring via multiple devices and/or media (Alperin par. [0004]).

As per claim 6, Carrol, Langoulant, and Adler teach all the limitations as discussed in claim 5 above.  
However, it is noted that the combination of prior art of Carrol, Langoulant, and Adler do not explicitly teach “wherein the suggestion portion comprises a third user interface object associated with the generated calendar event that, when selected, causes the electronic device to cease displaying the second user interface object;”
On the other hand, in the same field of endeavor, Alperin teaches wherein the suggestion portion comprises a third user interface object associated with the generated calendar event that, when selected, causes the electronic device to cease displaying the second user interface object (Alperin, fig. 6, par. [0076]-[0077], “a pop-up window 615 including textual information from the communication record indicated by the selected graphical indication and further describing the communication.” Where the pop-up window is interpreted as the third user interface object associated with the generated calendar event that. Further, “an option 630 to delete the message” wherein the option to delete the message if selected will deleted the message of the graphical element 610. Wherein the graphical element 610 is interpreted as the second user interface object. It is known that a deletion of the message would remove it from the data storage and obvious it would cease to display once the message would no longer exist).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Alperin that teaches allowing presentation of communication records in a calendar perspective into the combination Carroll that teaches creating electronic calendar entries from email messages, Langoulant that teaches managing To do items and/or notes and/or emails or other electronic messages, and Adler that teaches a media for scheduling a recurring even. Additionally, this provide a unified, easy to read presentation of communications occurring via multiple devices and/or media.
The motivation for doing so would be to provide a unified, easy to read presentation of communications occurring via multiple devices and/or media (Alperin par. [0004]).

As per claim 10, Carrol, Langoulant, and Adler teach all the limitations as discussed in claim 9 above.  
However, it is noted that the combination of prior art of Carrol, Langoulant, and Adler do not explicitly teach “wherein the suggestion portion comprises a third user interface object associated with the generated calendar event that, when selected, causes the electronic device to cease displaying the second user interface object;”
On the other hand, in the same field of endeavor, Alperin teaches wherein the suggestion portion comprises a third user interface object associated with the generated calendar event that, when selected, causes the electronic device to cease displaying the second user interface object (Alperin, fig. 6, par. [0076]-[0077], “a pop-up window 615 including textual information from the communication record indicated by the selected graphical indication and further describing the communication.” Where the pop-up window is interpreted as the third user interface object associated with the generated calendar event that. Further, “an option 630 to delete the message” wherein the option to delete the message if selected will deleted the message of the graphical element 610. Wherein the graphical element 610 is interpreted as the second user interface object. It is known that a deletion of the message would remove it from the data storage and obvious it would cease to display once the message would no longer exist).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Alperin that teaches allowing presentation of communication records in a calendar perspective into the combination Carroll that teaches creating electronic calendar entries from email messages, Langoulant that teaches managing To do items and/or notes and/or emails or other electronic messages, and Adler that teaches a media for scheduling a recurring even. Additionally, this provide a unified, easy to read presentation of communications occurring via multiple devices and/or media.
The motivation for doing so would be to provide a unified, easy to read presentation of communications occurring via multiple devices and/or media (Alperin par. [0004]).

Prior Art of Record
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Winters et al. (US 20050222971 A1), teaches interacting with records using a publisher to publish information to a feed of an online social network.

Respond to Arguments
9. 	Applicant's arguments, filed on 06/30/2022 with respect to the rejection of claims 1-13 under 35 U.S.C. §103 (Applicant’s arguments, pages 2-6), have been fully considered and are but are not persuasive. Therefore, the rejection has been maintained and see the reasons below. 

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).
Applicant argues that the claim language of the independent claims explicitly requires the steps of the claims that ““receiving a message" "identifying, in the received message, event information" and "displaying a first user interface corresponding to the received message" all to be performed at "an electronic device with a display". In other words, the claim requires performing all the limitations of the claim at a singular electronic device.” Examiner respectfully disagrees. See the explanation below.
As per claim 1:
The electronic device is described in the preamble of the independent claim 1. In the embodiment of the claim 1 is also claimed a display. The independent claim 1 claims the electronic device and the display as two different elements. Those two devices (electronic device, and display) are distinct from each other. The electronic device is not limit to be an electronic device that has a display/screen as a fix part coupled as part of the electronic device. For example, a smartphone or table device has display/screen coupled to it as a fix part.  The electronic device claimed in the claims are draft in high level of generality and can be an electronic device that has a monitor/display/screen connect via a cable or any other connector available at the time. 
The claims do not limit the display and the electronic device to be a singular electronic device. It can be read in broadest reasonable interpretation as two devices connected one to another and distinct from each other. 
independent claim 1 does not explicitly requires that all the operations must be processed in a singular electronic device. As explain above the display and the electronic device are two distinct devices that are connect one to another. It is also known in the art that an electronic device alone would not be able the display an information without a display. It is also known in the art that display device alone normally does not have capability to process and generate information. 
Further is noted that the prior art of Carrol discloses. 
The prior art of Carroll discloses a client computer in fig. 6:104. par. [0029]. The client computer is an electronic device. 
The prior art of Carroll discloses a display device. See par. [0031].
The prior art of Carroll discloses receive the email message. See fig. 6A:608, par. [0164].
The prior art of Carroll discloses client receives user input that activates the embedded link, such as the user clicking on embedded link in GUI. One of ordinary skill in the art would recognize various ways to identify a user-initiated activity such as by recognizing a click-down event and/or click-up event, or monitoring the movement of the cursor over a period of time. The information in the embedded link is information identified to generate the calendar event. See fig. 6A:610, par. [0165].
The prior art of Carroll discloses in response to activation of the embedded link, client receives and displays electronic calendar entry form with multiple fields. A plurality of the multiple fields contains event information from the embedded link. See fig. 6A:620, par. [0168].
Therefore, all the operation of “receiving a message” “identifying, in the received message, event information” and “displaying a first user interface corresponding to the received message” are being performed in the client. It is noted that the client device does not generated the calendar event itself however the email and calendar server do this function. 

As per claims 5, and 9:

The electronic device with a display is described in the independent claims 5, and 9. Does not limit the electronic device and the display to be singular electronic device. Those two devices (electronic device, and display) are distinct from each other. The electronic device is not limit to be an electronic device that has a display/screen as a fix part coupled as part of the electronic device. For example, a smartphone or table device has display/screen coupled to it as a fix part.  The electronic device claimed in the claims are draft in high level of generality and can be an electronic device that has a monitor/display/screen connect via a cable or any other connector available at the time. 
The claims do not limit the display and the electronic device to be a singular electronic device. It can be read in broadest reasonable interpretation as two devices connected one to another and distinct from each other. 
independent claims 5, and do not explicitly requires that all the operations must be processed in a singular electronic device. As explain above the display and the electronic device are two distinct devices that are connect one to another. It is also known in the art that an electronic device alone would not be able the display an information without a display. It is also known in the art that display device alone normally does not have capability to process and generate information. 
Further is noted that the prior art of Carrol discloses. 
The prior art of Carroll discloses a client computer in fig. 6:104. par. [0029]. The client computer is an electronic device. 
The prior art of Carroll discloses a display device in par. [0031].
The prior art of Carroll discloses receive the email message in fig. 6A:608, par. [0164].
The prior art of Carroll discloses client receives user input that activates the embedded link, such as the user clicking on embedded link in GUI. One of ordinary skill in the art would recognize various ways to identify a user-initiated activity such as by recognizing a click-down event and/or click-up event, or monitoring the movement of the cursor over a period of time. The information in the embedded link is information identified to generate the calendar event. See fig. 6A:610, par. [0165].
The prior art of Carroll discloses in response to activation of the embedded link, client receives and displays electronic calendar entry form with multiple fields. A plurality of the multiple fields contains event information from the embedded link in fig. 6A:620, par. [0168].

Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are not persuasive for the same reasons above. 

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157